     Case 3:20-cv-00097-MMD-CLB Document 10 Filed 06/26/20 Page 1 of 1


1

2

3                             UNITED STATES DISTRICT COURT

4                                    DISTRICT OF NEVADA

5                                               ***

6     KEVIN GILL,                                     Case No. 3:20-cv-00097-MMD-CLB

7                                 Petitioner,                       ORDER
            v.
8
      ISIDRO BACA, et al.,
9
                              Respondents.
10

11         Petitioner has filed a motion for enlargement of time, for which it appears there is

12   good cause to grant.

13         It is therefore ordered that Petitioner's motion for enlargement of time (ECF No. 9)

14   is granted. Petitioner will have up to and including July 15, 2020, to show cause why this

15   action should not be dismissed as untimely.

16         DATED THIS 26th day of June 2020.

17

18

19                                              MIRANDA M. DU
                                                CHIEF UNITED STATES DISTRICT JUDGE
20

21

22

23

24

25

26

27

28
